NO. 12-15-00044-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE:                                                    §

ANTHONY CASTELLON,                                        §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator Anthony Castellon seeks a writ of mandamus directing the trial court to grant his
motion for a judgment nunc pro tunc related to presentence jail time credit.
         In an original proceeding, the relator is required to file an appendix as part of his petition
and also a record. See TEX. R. APP. P. 52.3(k), 52.7. The appendix must contain (1) a certified
or sworn copy of any order complained of, or any other document showing the matter
complained of, and (2) unless voluminous or impracticable, the text of any rule, regulation,
ordinance, statute, constitutional provision, or other law (excluding case law) on which the
argument is based. TEX. R. APP. P. 52.3(k)(1)(A), (C). The record must contain (1) a certified or
sworn copy of every document that is material to the relator’s claim for relief and that was filed
in any underlying proceeding and (2) a properly authenticated transcript of any relevant
testimony from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter complained of. TEX. R.
APP. P. 52.7.
         Here, Relator did not provide an appendix or a record. Consequently, we are unable to
evaluate his request for mandamus relief. Accordingly, Relator’s petition for writ of mandamus
is denied.
Opinion delivered February 27, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                             (DO NOT PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 27, 2015


                                        NO. 12-15-00044-CR


                                    ANTHONY CASTELLON,
                                            Relator
                                              V.
                                    HON. KAYCEE L. JONES,
                                          Respondent


                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by ANTHONY CASTELLON, who is the relator in Cause No. 10282, pending on the docket of
the 411th Judicial District Court of Trinity County, Texas. Said petition for writ of mandamus
having been filed herein on February 20, 2015, and the same having been duly considered,
because it is the opinion of this Court that a writ of mandamus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby DENIED.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.